DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-11 are pending.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US2019/0370387) in view of Lambert et al (deep LPIU, 2018).

Regarding claim 1, Cao teaches a computer-implemented method of developing a classifier model for identifying a medical condition of a subject, the method comprising:
(Cao, Fig. 3; “utilize ambiguously labeled data sets to train deep-learning cognitive systems that are utilized to identify abnormalities or anatomical structures in medical images… The mechanisms utilize a novel loss function that models ambiguity by combining a traditional loss term with both a maximizing term and sparsity constraint”, [0014])
receiving training data for a plurality of subjects,
	where the training includes sensed physiological data, imaging data, demographic data, and/or other clinical data,
(Cao, Fig. 4; “the operation performed by a deep-learning cognitive system in automatically processing ambiguously labeled data associated with a medical image…As the operation begins, the cognitive data processing system receives an ambiguously labeled set of training data that comprises portions of data and associated labels (step 402)”, [0077])
	where at least some of the training data is for subjects having the medical condition and at least some of the training data is for subjects not having the medical condition,
(Cao, Fig. 3; “operate on input requests directed to a identifying an abnormality or anatomical structure within a medical image of a patient in another medical malady domain associated with, for example, various types of cancers”, [0023])
	wherein the training data includes \\privileged\\ information where at least a portion of the \\privileged\\ information is label uncertain \\privileged\\ information;
identifying the label uncertain \\privileged\\ information;
(Cao, Fig. 4; “utilize ambiguously labeled data sets to train deep-learning cognitive systems that are utilized to identify abnormalities or anatomical structures in medical images”, [0014] “different and novel perspectives of characteristics of ambiguous labels utilized to describe the medical image…model implicit information conveyed in a set of candidate labels with and without ambiguity where a true label comes from the candidate set even though there may be uncertainty about which label is correct and where class labels outside the candidate set are unequivocally wrong labels”, [0015]; “Utilizing ambiguously labeled data sets, an ambiguity clarification engine trains deep-learning cognitive systems by treating an ambiguously-labeled medical image as a definite negative example for all class labels outside a candidate set as well as a positive example for one and only one of a candidate class”, [0020]))
	Cao does not expressly disclose but Lambert teaches:
	privileged information;
(Lambert, Figs. 1-2, an Learning Under Privileged Information (LUPI) system, xi = training data set, x*i = privileged information, p1; “Dropout can be considered a tool to approximate the uncertainty of the output of a neural network…the privileged information is used to estimate this uncertainty so that hard examples and easy examples are treated accordingly during training”, c1, p2; LUPI can be used to minimize label uncertainty in machine learning)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lambert into the system or method of Cao in order to accelerate training a neural network and improve accuracy of the neural network outputs using LUPI techniques. The combination of Cao and Lambert also teaches other enhanced capabilities.
	The combination of Cao and Lambert further teaches:
applying a penalty parameter to each label uncertain privileged information, wherein the penalty parameter establishes a soft-margin decisional boundary for the label uncertain privileged information;
(Cao, “The mechanisms of the illustrative embodiments model implicit information conveyed in a set of candidate labels with and without ambiguity… The mechanisms model a novel loss function in the form of separate penalty terms. The first penalty term is modeled by a maximizing term to encourage the maximum of the probabilities for candidate labels to be close to 1 and a sparsity term that constrains the remaining probabilities for candidate labels close to 0. The second penalty term is modeled by a traditional loss term to ensure that the probability of each label outside the candidate set is close to 0”, [0015]; setting a boundary between the label without ambiguity and the label with the ambiguity based on probability => “soft-margin decisional boundary”)
performing an optimization on
	(i) the label uncertain privileged information having the penalty parameters,
	(ii) the privileged information in the training data that has certain labels, and
(Cao, Fig. 3; “deep-learning cognitive system 300 is augmented to include ambiguity clarification engine 320 that models implicit information conveyed in a set of candidate labels with and without ambiguity”, “ambiguity clarification engine 320 models the implicit information in separate penalty terms. Ambiguity clarification engine 320 models the first penalty term is modeled by a maximizing term to encourage the maximum of the probabilities for candidate labels to be close to 1 along with a sparsity term that constrains the remaining probabilities for candidate labels close to 0. Ambiguity clarification engine 320 models the second penalty term by a traditional l.sub.2 loss to ensure that the probability of each label outside the candidate set is close to 0”, [0051-0053]; the privileged information can be the label ambiguity/uncertainty)
	(iii) non-privileged information in training data, to develop a mapping to an outcome determination of the medical condition; and
(Lambert, Figs. 1-2, in LUPI, privileged information x*i is used to help improve the training accuracy for training dataset xi, [abstract]; “Dropout can be considered a tool to approximate the uncertainty of the output of a neural network…the privileged information is used to estimate this uncertainty so that hard examples and easy examples are treated accordingly during training”, c1, p2)
generating a classifier model based on the mapping to classify testing data as corresponding to the presence of the medical condition or to the absence of the medical condition.
(Lambert, Fig. 1; the LUPI model may be applied to the medical images with label ambiguity for better accuracy in patient diagnosis such as cancer diagnosis (Cao, [0023]); Cao, Frig. 4)

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US2019/0370387) in view of Lambert et al (deep LPIU, 2018) and further in view of Degrave et al (US2010/0017356)

Regarding claim 2, the combination of Cao and Lambert teaches its/their respective base claim(s).
The combination does not expressly disclose but Degrave teaches the computer-implemented method of claim 1, further comprising:
applying the training data to a support vector machine (SVM) framework configured to
	map training data to a vector space and
	generate a decision hyperplane classifier model
for identifying the presence of the medical condition and
for identifying the absence of the medical condition.
(Degrave, “An SVM model is evaluated using the most informative patterns in the data (the so-called support vectors) and is capable of separating two classes by finding an optimal hyperplane of maximum margin between the corresponding data”, [0115]; “An the linearly separable case the SVM approach consists of finding a vector w in the feature space and a scalar b such that the hyperplane <w, x>+b can be used to decide the class, + or -, of input vector x (respectively if <w, x>+b >= 0 or <w, x>+b < 0)”, [0106]; finding a vector w in the feature space => “map training data to a vector space”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Degrave into the modified system or method of Cao and Lambert in order to enable a simple classification method using SVM for classifying medical features. The combination of Cao, Lambert and Degrave also teaches other enhanced capabilities.

Regarding claim 3, the combination of Cao, Lambert and Degrave teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 2, further comprising:
configuring the support vector machine (SVM) framework to map privileged information in the training data and non-privileged information in the training data to the vector space for generating the decision hyperplane classifier model.
(Degrave, “An the linearly separable case the SVM approach consists of finding a vector w in the feature space and a scalar b such that the hyperplane <w, x>+b can be used to decide the class, + or -, of input vector x (respectively if <w, x>+b >= 0 or <w, x>+b < 0)”, [0106]; “+” sign => “privileged information”, “-” sign => “non-privileged information”)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US2019/0370387) in view of Lambert et al (deep LPIU, 2018) and further in view of Driehuys et al (US2008/0089846).

Regarding claim 9, the combination of Cao and Lambert teaches its/their respective base claim(s).
The combination does not expressly disclose but Driehuys teaches the computer-implemented method of claim 1, wherein the medical condition is acute respiratory distress syndrome.
(Driehuys, “129Xe image data and/or NMR spectroscopic signals of 129Xe can be used to obtain data regarding pulmonary physiology and/or function in order to assess, diagnose, or monitor … acute respiratory distress syndrome”, [0067])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Driehuys into the modified system or method of Cao and Lambert in order to enable broader patient diagnosis such as acute respiratory distress syndrome using an LPUI learning system for minimizing label ambiguity occurred in various medical images. The combination of Cao, Lambert and Driehuys also teaches other enhanced capabilities.


Allowable Subject Matter
Claim(s) 4-8 and 10-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 2-8 and 10-11 recite(s) the limitation(s) which are not found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				1/9/2022